DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is final office action on the merits on patent application 16/5058514 attorney docket 523718US. Application is assigned an effective filing date of  3/1/2019 based on Japanese application 2019-037445 filing date, and applicant is Toshiba Memory Corporation.  
Applicant's submission filed on 11/22/2021 has been entered. In that submission, applicant has amended claims 21,28 and 35.  Claims 21-40 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has amended claims 21 and  28 applicant correctly argues that the amendments overcome the prior art, because the prior art teaches a pillar that is  electrically connected to the doped region through a side contact. The previous 102 and 103 rejections are withdrawn
Allowable Subject Matter
Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
As for claims 21 and 28,
The prior art does not teach or make obvious a stacked device with an insulator adjacent to the conductors and overlapping the gate electrodes where the bottom surface of the vertical pillar is in direct  contact with a doped  semiconductor.
Claims 22-27 and 29-34 depend from claims 21 or 28 and carry the same novel combination of features. 

As for claim 35,
The prior art does not teach a device that includes first and second insulators stacked in the scribe region and the plurality of first insulating layers in the stacked structure extends in a first direction across the plurality of chip regions without being divided in the scribe line region, and the plurality of second insulating layers in the stacked structure and the gate electrode structure in the lower layer structure overlap in the stacking direction.
 Claims 36-40 depend from claim 35 and include the same novel features 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893